Case 1:19-cv-00715-LO-IDD Document 53 Filed 07/23/19 Page 1 of 2 PageID# 785




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,


v.                                                 Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE
EGDORF, JOSIF LEITNER, HARLEN NAPPI,
ROBERT RULE, MINGHUA HUANG, SARAH
GRIFFITH, JACOB COLEMAN, SLADE HANSON,
ALEJANDRO PIEDRA, CHRISTY VASQUEZ, HUI QI
LIN (辉棋 林), WENBO LEI, MARCIO DIAZ, ALI
TOY, JESSE LAZAR, SIBEL TOY, NIDAL
HAMAYEL, IMAD RIHAN, ZAHEY SAMEEH,
JASON KIM, FREDERICK ROESEL, YAN XIONG,
BOBBY TAYLOR, CAROL PRINE, JIAWEI HUANG,
DARIO VASQUEZ, KENGATE LEEN, JORDAN
MCLEOD, KYLE JACKSON, KYLE PATTERSON,
KIMBERLY STRATOS,


                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 53 Filed 07/23/19 Page 2 of 2 PageID# 786




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of July, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and that there are no counsel of record for

defendants at this time.

Date: July 23, 2019                              /s/ Monica Riva Talley
                                                Monica Riva Talley (VSB No. 41840)
                                                Byron Pickard (VSB No. 47286)
                                                Dennies Varughese, Pharm.D. (pro hac vice)
                                                Nirav N. Desai (VSB. No. 72887)
                                                Nicholas J. Nowak (pro hac vice)
                                                Daniel S. Block (pro hac vice)
                                                STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                                1100 New York Ave., N.W., Suite 600
                                                Washington, DC 20005-3934
                                                Telephone No.: (202) 371-2600
                                                Facsimile No.: (202) 371-2540
                                                mtalley@sternekessler.com
                                                bpickard@sternekessler.com
                                                dvarughe@sternekessler.com
                                                ndesai@sternekessler.com
                                                nnowak@sternekessler.com
                                                dblock@sternekessler.com

                                               Attorneys for Plaintiff




                                                 2
